Citation Nr: 1549166	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 29, 2013 for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel







INTRODUCTION

The Veteran had active service from August 1981 to February 1984.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO), which denied an extension of the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35.


FINDINGS OF FACT

1.  In an August 26, 2003 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disabilities, and established basic eligibility to DEA benefits under 38 U.S.C.A. Chapter 35, effective from August 6, 2003; notice of that decision was sent to the Veteran on August 29, 2003.  

2.  A Certificate of Eligibility was issued to the appellant in July 2010 pursuant to her July 2010 claim for DEA benefits under 38 U.S.C.A. Chapter 35, which notified her of the possible choices for a start date for her DEA benefits and recommended that she elect August 29, 2003 (the date of the notice letter informing the Veteran of VA's decision that he is permanently and totally disabled due to service-connected disabilities) because this date gave her the longest amount of time to use her benefits.

3.  A subsequent Certificate of Eligibility was issued to the appellant in August 2010 notifying her that her DEA eligibility period began on August 29, 2003, and ended ten years later on August 29, 2013.

4.  In a written statement received at the RO in June 2013, the appellant notified the RO that she was unable to use her DEA benefits during the period of eligibility prior to the delimiting date because she was in prison.

5.  The Appellant is not shown to have been ordered to active duty service or to have been prevented from initiating or completing a program of education due to physical or mental disability within her eligibility period for DEA benefits.  

6.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond August 29, 2013.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond August 29, 2013 for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. 
§§ 21.3020, 21.3021, 21.3041, 21.3043, 21.3046, 21.3047 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating the appellant's claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The appellant asserts that she should be granted an extension of the delimiting date for the award of her DEA benefits beyond August 29, 2013 because she was sent to prison after she applied for benefits in 2010.  

The appellant's eligibility for DEA benefits is derived from her status as a spouse of a permanently and totally disabled Veteran.  38 U.S.C.A. § 3501(a)(1)(D) (West 2014); 38 C.F.R. § 21.3021(a)(3)(i) (2015).  The beginning date of eligibility for DEA benefits for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's permanent and total disability evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1) (West 2014); 38 C.F.R. 
§ 21.3046(a)(2)(iii) (2015).  

On August 29, 2003, the RO notified the Veteran that he had service-connected disabilities that were permanent and total and that he had established basic eligibility for DEA benefits for his dependents, effective from August 6, 2003.  Therefore, the appellant's beginning date of eligibility is August 29, 2003, as that is more advantageous to her and she did not choose another beginning date. 

Generally, the period of eligibility for DEA benefits for spouses and surviving spouses is 10 years, although, certain spouses may be entitled to a 20-year period of eligibility if a Veteran's disability was determined to be permanent and total in nature no later than three years after the Veteran's discharge from service.  38 U.S.C.A. § 3512(b)(1)(D) (West 2014).  The requirements for the 20-year period are not met in this case; hence, it will not be discussed further.  Therefore, pursuant to 38 U.S.C.A. § 3512, the Appellant had a 10-year period of eligibility for DEA benefits beginning August 29, 2003 with a delimiting date of August 29, 2013.  38 U.S.C.A. § 3512 (West 2014).  

The period of eligibility for DEA benefits can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. 
§ 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the appellant's case, as there has been no evidence that she has served in the armed forces of the United States, nor has she claimed to have had any active duty service.

For eligible spouses, the beginning date of the 10-year period of eligibility can also be adjusted if the Veteran (spouse) passes away, thereby changing the status of the claimant from spouse to surviving spouse.  If the Veteran (claimant's spouse) passes away during the eligible 10-year period, then a 10-year extension is granted from the date of the Veteran's death.  See 38 C.F.R. § 21.3046(b)(5)(i) (2015).  In this case there is no indication that the Veteran died during the 10-year period of eligibility.  

Third, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse: (1) applies for the extension within the appropriate time limit; (2) "[w]as prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047 (2015); see 38 U.S.C.A. § 3512(b)(2) (West 2014).  It must be "clearly established" by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i) (2015).  
The Board concludes that the Appellant is not entitled to an extension of the delimiting date for DEA benefits.  When the appellant initially requested to use DEA benefits in June 2010, she was notified that her start date was August 29, 2003 and her end date was August 29, 2013.  In a statement received in June 2013, the appellant notified the RO that she did not use her benefits after June 2010 because she went to prison and was only recently released.  The appellant does not contend, and the record does not otherwise show, that the appellant was prevented from using her DEA benefits prior to her delimiting date of August 29, 2003 due to mental or physical disability.  

In order for an extension to be granted, not only does the appellant need to establish that she was prevented from pursuing her educational benefits, she must provide VA with any requested information tending to show that it was medically infeasible to pursue educational benefits.  In this case, the RO properly notified the appellant of her latest eligible start date for her ten-year eligibility period and also notified her that benefits would not be available after August 29, 2013 unless she qualified for one of the exceptions to the 10-year time limit for use of DEA benefits once eligibility has been established and a start date has been selected.  The Veteran responded that she was unable to use her benefits prior to the delimiting date of August 29, 2013 because she was in prison.  Unfortunately, her prison time is not one of the legal exceptions to the 10-year limit on the use of DEA benefits, and therefore the appellant has not met the requirements for an extended period of eligibility.  In conclusion, there is no legal basis upon which to grant the claim of entitlement to Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, beyond the established delimiting date of August 29, 2013.  To the extent that the law is dispositive, the claim is denied on the basis of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

Entitlement to an extension of the delimiting date beyond August 29, 2013, for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


